‘OFFICE       OF    THE     AlTORNEY        GENERAL     OF   TEXAS
                                         AUSTIN




Honomble      lC.L.  Dunam
County    Attorney
Nol8rJ  county
Sveetvater,      Tuu




      or   protect        hl8    claim   ylrlsmt    tbs   miat4tP

             "3.     Are   tbo  offlcer8   aerviaq    the    proeuu8     and
      yJae~ua         enttfbdto         the08m8 fee8     mdmileage       9.n
              emea no      o ar a under
                                   o     la ldAr t.     567 %u they
      Vouldbe      lftbe      st3lQevero   8 SelQny,     lfrro%&Mkt
      rtepr   vould     they   take   to present     and aol&ot      tiw3f.r
                                                                                               844




Honorable B.L. Dunoan, "age 2


       clt!,mti
              against the State? In any event vould
       they follw the pro~etlure as 8et out in Art.
       1019 and look to the defendant for thsir aout8,
       if 80, 1I the 8&d dehadaat ves unable to pay
       sa1O cost8 8nd laid the 8ams out ln jail, vould
       8ldd OfiiWl'8 Or VitlXWW8  ba Ulltithd tQ GOus&
       from the eowity WC-half feea as in other m18de-
       meanor cau(50"
          Your l’OQU68t uonoern8 our orlglnal opinion No. o-13352
hwever, this opinion hse bean rec0ns1~      and ve 8rs enalo8ing
a oopy of the latter opinloa for your ooaven1enoe.
             The caption of Howe Bill No. 190, Aet8 of the 46th
L    lslature (Art.  567b of the Psnal Co&) vith ~~ferenae to
a3 officers l88uiag and aervlag p-e88         ia or out of the
CoUntJ VhWOill th@ plY38Wlt~~ i8 pslrdiw snd cbgardtng
Vitae8808    fW tithb Ol'VlthOUt     the QOWty vhelleiath0
OUw!I     18 pWdsXI& DIOIWJ~Y 8kt.08 “p~0Vkmg    rOF th8 188
of prooeu      &d   the  --6-d               -X’lktiOII          Of titllO8US      io.
pFOUOUt!OM        UU&I’  Will        SSOt~Onr     Of thf8      hat." Xt i8 WpW-
art  that   the @apt1011     Of the bill     proPtd88       dy     iOr   the  i88WZlOe
of proeer8     and the   8UQUOlling     aad th@     PtSlWlMl’dtOll     Of titWb8WJO
in p-E’O8OtlUtiOM    QXldOP Wl’t8ia      8~ttOlUl       Of ths   Aat. NO thbk
tlmt   seetbm     5 of Article     ~‘nl    or the     Perml    cads vher8     it  pm-
V1~thrtga~Om~18~~~s+~~~oh~,lin
or uut of the    aounty vherein   ale ~80CUtiOIl 18 pdabing, and
all witnes8es froeaWthin or vfthout the runty vhereln the
pZ'o8WXXtioPl Is pend%ng, shall be wnsattd       3.33
                                                    llfcct D       08
though the affen8s vera a felony in grude, lo void inoofar a8
it‘attanpts   ta provide   ior the eompenoatlm 0r orfiaen    188ubg
or 8ealng   proco8e+.    Ve belLeve that it la vel.18ettlaw-I. 88 met
forth in v01umo 39, page 84, or Texa8 ZUrlsp~oe           (ana nUnmroU8
ea8e8 alted ther&a) that a pro~%slan or a wotion of the statute
iB Void    if  it8  -88         Or   8UbOt8IWO     i8   XkOt vX’Ci888d     bl    th0    W-
tion  of          us do not think that any provl~8ion
           the aot.                                    18 awl8
In the3aaptlon for the aomp8n8atlon at ofilaen iuubg ud
SO-     me880     Therefore, it  fr our opiritoa that offlaem                            i8-
w       8Dd   SWViag      pl’OoU88   in   ad8doaosWI’     a(lM8   UiSing        UIldW
Artialo 567b of tha Penal Code are entltled to 8uoh fee8 a8
they would be in any other mhdemeanoc w6e. Wth ntfeme
to the mannar and hpar vhom oaeh fee8 are to be aolleatecl,18
fully diacusss4 ia out Oplnion,fo. o-1335.
              We anaver your quertlon8 aa follows:
Honorable E.L. Duman, P.sge3


          1. In misdemeanor ctasesprosecuted under Article 56’711
of the Penal Code, County Glerk8 are not entitled to the same
fee8 as are provided in Artlole 1026, Qode of Criminal Proaetlure,
for distriot clerks, but are sntltled to only ruch feerras am
alloved In other misdemeanor caaefs.
          2. County attorney8 are not entitled to the fee8
aa provided In Artlole 1025 of the Code of Criminal Prooedure
for mlademeanor aaaes prosemuted under Article  567~ of the
Penal Code, In suoh cases oounty attorneys are entitled to the
fees ln oases tried in the county court as provldsd for ln Artl-
ale 1061 of the Code of Crlmlnal Procedure.
          3. Officer83serving proaeu in mllrdemeanor  cases pro-
secuted under Article 56?b, supra, are~not entitled to the 8ame
Pee6 Bps mileage a8 they vould be if the oaae vere a felony.
Such officers serving prooesa are antitled to only such fees
and mileage as are alloved by statute in other mlsdemeauoreases.
Ulth reference to fees ?or vltneases and their  mileage in mi8-
demeanor oase8 proseouted under Artiole 567b, supra, It Is dlffl-
cult to determine the intention of the Legislature regarding
thls m8tter. Hwever, ve believe that It vas the intention of
the Legislature to lnarea8e the rees and tileage of vltne88es
ln order to secure better enforcementof the statute. There-
fore, you are advised that it  I8 our oplnlon that vltne88e8 in
such case&ifuw entitled to the 8fme fee8 and mileage in misde-
meanor cases a8 if the aase vere a felony ln grade.
          Where a defendant 18 oonvlcted of a mi8dentelLnor    of-
fense under the above mention 'arttlole     and l8 umble to pay
his fine and oosta and 8atislie ""a the s+me vorklng  on public
vorkd or remalnlng ln jail a8 provided by Artloles 785-797,        ln-
alu8lve, of'the Code ot Orlmlnal Prooedure, the oftloers or
vlfaeuea vould be entitled to collect from the oounty one-
halS,feea as ln other niadereanor     uases as provided by Article
1055, of the Gods of Orldnal      Proaedure. Bearing in mind that
offioers laaulng and aervlng proaeaclact only entitled to &he
same fees and mileage am in other misdemeanor uaaeu and vi%
nea8e8 being entitled to fees and alleage 8s lf the ease vere
a felony In glade.
                                          846




Bononuble R.L. Dunout, Page 4




AWIAW         APlWYJ2i   DEC 11,   1940